Citation Nr: 0836716	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971, with approximately six and one-half months prior 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, bilateral tinnitus and DDD of the 
lumbar spine.  The September 2003 rating decision also 
granted entitlement to service connection for PTSD and 
assigned a 10 percent disability rating, effective December 
10, 2002.  The veteran filed a timely notice of disagreement 
in November 2003 and subsequently perfected his appeal in 
March 2005.

The Board notes that on the March 2005 VA Form 9, the veteran 
requested a hearing before the Board.  However, this request 
was subsequently withdrawn in a statement dated in July 2005.

In a July 2007 decision, the Board denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, bilateral tinnitus and DDD of the lumbar spine.  
The veteran's claim for a higher initial disability rating 
for PTSD was remanded for additional evidentiary development.  
The veteran appealed the Board's decision denying service 
connection to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2008, the Court issued an Order 
vacating the July 2007 Board decision and remanding the 
appeal for readjudication consistent with the parties' Joint 
Motion for Remand.  

The veteran's representative submitted additional medical 
evidence in May 2008, consisting of a private medical opinion 
from R.F.M., M.D.  While the veteran's representative failed 
to provide the appropriate waiver of agency of original 
jurisdiction consideration, the Board finds this does not 
prejudice the veteran, as the newly submitted evidence is 
duplicative of evidence already of record.

The issue of entitlement to service connection for DDD of the 
lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss 
disability for VA purposes.

2.  Bilateral tinnitus is not the result of a disease or 
injury in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Court observed 
that a claim of entitlement to service connection consists of 
five elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 
2002).  

Since the Board has concluded that the preponderance of the 
evidence is against the service connection claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board notes that the veteran 
identified Dr. R.T., whom he alleged treated his hearing and 
back problems in the early 1970s, but the veteran himself 
stated that Dr. T. was deceased.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  See Green v. Derwinski, 1 Vet. App. 121 (1991); see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2008).

The veteran was afforded a VA medical examination in December 
2004 to obtain opinions as to whether his hearing loss and 
tinnitus conditions could be directly attributed to service.  
Further examination or opinion is not needed on these service 
connection claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


The Merits of the Claims

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Regarding impaired hearing, VA has specifically defined what 
is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007). ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

The veteran alleges that he currently suffers from bilateral 
hearing loss and bilateral tinnitus that are the result of a 
disease or injury in service.  Specifically, the veteran 
states that he was exposed to acoustic trauma due to his 
close proximity to planes taking off and landing and 
performing maintenance upon them.

The veteran's personnel records confirm the veteran's claims 
that he regularly worked alongside aircraft traffic.  
Therefore, the Board concedes the veteran's in-service 
exposure to acoustic trauma.

The veteran's September 1967 entrance examination revealed 
the following audiometric findings:

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
n/a
-5 (0)
LEFT
5 (20)
-5 (5)
-5 (5)
n/a
-5 (0)

See Standard Form (SF) 88, entrance examination report, 
September 1, 1967.  In February 1971, the air crewman 
examination revealed the following audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

See SF 88, air crewman examination report, February 5, 1971.  
At the time of his discharge from active duty service, the 
veteran's audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
10
LEFT
5
5
5
10
10

See SF 88, separation examination report, December 8, 1971.  

There is no evidence of hearing loss or tinnitus during 
active duty; and there is no evidence of hearing loss within 
one year of the veteran's service separation.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008); Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  In fact, there is no evidence of hearing 
problems for many decades after service discharge. 

The veteran was afforded a VA audiological examination in 
December 2004, where the examiner diagnosed the veteran with 
moderately severe sensorineural hearing loss of the right ear 
and moderate sensorineural hearing loss of the left ear.  The 
audiological findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
30
LEFT
20
25
30
30
25

See VA audiological examination report, December 10, 2004.  
The VA examiner further opined that since the veteran had 
normal hearing at discharge, no evidence of acoustic damage 
and no complaints of hearing loss or tinnitus in service, it 
was not at least as likely as not, that these conditions were 
related to service.  Id.

The Board acknowledges the private medical opinions the 
veteran has submitted in support of his claim from R.F.M., 
M.D., dated in 2003, 2007 and 2008.  Essentially, Dr. M. 
stated that the veteran's exposure to loud noises in service 
contributed to his current hearing loss and tinnitus.  The 
Board observes that the Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Dr. M. did 
not provide any supporting rationale for his medical opinion.  
While the Board has conceded that the veteran was exposed to 
loud noises in service, there is absolutely no evidence of 
continuity of symptomatology.  Dr. M. failed to explain how 
the hearing loss and tinnitus could be related to service 
when there is no evidence he suffered from these conditions 
for the 30 years between service and the December 2004 VA 
examination.  As such, the Board does not find these cursory 
statements of Dr. M. to be persuasive.

The only remaining evidence in support of the veteran's 
claims is lay statements alleging that the veteran's hearing 
loss and tinnitus are related to service.  The Board observes 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  

The veteran is not, however, competent to diagnose any 
medical disorder or to render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  In the present case, the Board finds that the 
veteran's lay statements in the present case are outweighed 
by the negative service and post-service treatment records 
and the negative VA medical opinion cited above.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the December 2004 VA 
examination report to be the most persuasive in this case.  
Initially, regarding bilateral hearing loss, the Board notes 
that the private opinions submitted by the veteran do not 
provide audiometric findings.  Based on the findings of the 
December 2004 VA examination report, the veteran does not 
suffer from bilateral hearing loss for VA purposes.  The VA 
examiner also provided a well-reasoned explanation as to why 
the veteran's bilateral tinnitus is not related to his time 
in service.

In sum, the Board finds that the claim for service connection 
for bilateral hearing loss must fail as current medical 
evidence (i.e., the December 2004 VA examination report) 
fails to establish that the veteran has a current hearing 
loss disability for VA purposes.  See Hickson, supra; see 
also 38 C.F.R. § 3.385 (2008).  Further, even if the Board 
were to assume that the veteran had hearing loss, it is 
notable that the December 2004 VA examiner specifically 
discounted an etiological link between hearing loss and 
tinnitus and military service.  Under these circumstances, 
the disposition of the bilateral hearing loss claim is based 
on the law, and not the facts of the case, and must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The claim for bilateral 
tinnitus fails based on the lack of a credible medical nexus 
opinion.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
bilateral hearing loss and bilateral tinnitus, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  In this case, for the reasons and 
bases discussed above, a reasonable doubt does not exist 
regarding the veteran's claims.  There is not an approximate 
balance of evidence.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's claim 
of entitlement to service connection for DDD of the lumbar 
spine.

Review of the veteran's service treatment records is 
completely negative for any complaints of or treatment for a 
low back disability.  In fact, the first indication in the 
record that the veteran suffered from back pain was in 
October 1986, when he was admitted for a microdiscectomy of 
L5-S1, approximately 15 years after he was discharged from 
service.

In support of his claim, the veteran has submitted 
duplicative positive medical nexus opinions from R.F.M., 
M.D., indicating that his current low back disability is the 
result of his time in service.  Contrary to these opinions, 
the December 2004 VA examination report found that the 
veteran's current disability was not at least as likely as 
not the result of service.  The Board notes that neither the 
private medical opinions nor the VA medical opinion discussed 
the fact that the veteran was in a motor vehicle accident 
(MVA) in 1987.  Specifically, a medical record from P.H.Y., 
M.D., in October 1987, indicated that the veteran's low back 
was doing well following his 1986 discectomy, but after the 
MVA, he had "aching discomfort" in the lumbar region.  See 
private treatment record, P.H.Y., M.D., October 29, 1987.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described above, the veteran's claim must be 
remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a new VA spine examination to determine 
the nature and etiology of his 
currently diagnosed degenerative disc 
disease of the lumbar spine.  The 
examiner should thoroughly review 
pertinent documents in the veteran's 
claims file in conjunction with the 
examination and state this has been 
accomplished in the examination report.  
The examiner is requested to state 
whether it is at least as likely as not 
that the veteran's current back 
disability is the result of a disease 
or injury in service.  Specifically, 
the examiner is requested to comment on 
the veteran's intervening injury, the 
1987 motor vehicle accident.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


